Title: [Diary entry: 25 September 1786]
From: Washington, George
To: 

Monday 25th. Mercury at 50 in the Morning—66 at Noon and 64 at Night. The Morning and day through was very pleasant, turning warm—the wind getting to the Southward. Sent Mr. Tucker & his Lady to Colchester. Doctr. Stuart, Mrs. Stuart & family together with Nelly Custis went up to Abingdon. In the afternoon the Revd. Mr. Bryn. Fairfax came in and stayed all Night. Began to day with my Waggon Horses at their leizure moments, to plow alternate Lands, at Dogue run, in the Lay Land adjoining the Wheat sowed in it to try the difference in Barley (if to be had) or Oats next spring between fall & spring plowing.